Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 04/23/2020 to 02/26/2021.
                                                  Preliminary Amendment
2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 07/16/2020.  The changes and remarks disclosed therein were considered.
	Claims 1-20 are pending in the application.


Drawings
3.	The drawings were received on 04/23/2020.  These drawings are review and accepted by examiner.
				Information Disclosure Statement
4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 04/23/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 08/17/2020.  The information disclosed therein was considered.
Allowance
5.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Hauge et al (US. 2006/0141626) disclosed the non-random assembling of DNA molecules in a DNA construct and a method of using such constructs, including production of nucleic acid libraries.  Weissman et al (US. 6,287,825) disclosed DNA fragments can be generates variable overhangs.  A region of non-complementary single stranded DNA at the can be used.  Heterogybrid DNA containing one DNA strand derived from each of two different samples, or homohybrids containing DNA strands from the same sample, can be selected and Coll Mulet et al (US. 10,260,087) disclosed the methods for the identification of methylated cytosines in a population of double stranded DNA molecules taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a DNA linker library comprising pairs of DNA linkers each comprising nucleotide pairs, a first linker of a pair having a first overhanging end and a second overhanging end and a second linker of the pair having a first overhanging end and a second overhanging end, the first overhanging end of the first linker being the same nucleotides for each first linker and the second overhanging end of the second linker being the same nucleotides for each second linker, wherein the second overhanging end of the first linker and the first overhanging end of the second linker have complementary nucleotides, wherein the first linker of a pair is adapted to join to the first overhanging end of a DNA symbol and the second linker of the pair is adapted to join to the second overhanging end of another DNA symbol” in a system for DNA synthesis as claimed in the independent claim 1.  Claims 2-4 are also allowed because of their dependency on claim 1; or
Per claim 5: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “providing a DNA linker library comprising pairs of DNA linkers each comprising nucleotide pairs, a first linker of a pair having a first overhanging end and a second overhanging end and a second linker of the pair having a first overhanging end and a second overhanging end, the first overhanging end of the first linker being the same nucleotides for each first linker and the second overhanging end of the second linker being the same nucleotides for each second linker, wherein the second overhanging end of the first linker and the first overhanging end of the second linker have complementary nucleotides; simultaneously: linking a first DNA symbol to a first linker and to a first second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first overhanging end of the first symbol linking to the first linker and the second overhanging end of the first symbol linking to the first second linker to form a first oligo; linking a second DNA symbol to a second first linker and to a second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first overhanging end of the second symbol linking to the second first linker and the second overhanging end of the second symbol linking to the second linker to form a second oligo; and linking a third DNA symbol to a third first linker and to a third second linker, the first and second linkers from a pair of linkers or from different pairs of linkers, the first overhanging end of the third symbol linking to the third first linker and the second overhanging end of the third symbol linking to the third second linker to form a third oligo; and linking the first oligo, the second oligo and the third oligo to form the DNA gene” in a method of making a DNA gene as claimed in the independent claim 5.  Claims 6-20 are also allowed because of their dependency on claim 5
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824